PER CURIAM.
In this case the United States District Court for the District of Delaware was authorized to report to this court as to whether or not a compromise and settlement proposed by the parties to the litigation should be effected. The report of the United States District Court for the District of Delaware has now been filed with our Clerk and it appears that the approval of the court below of the compromise and settlement became final on May 17, 1949, and that the parties have been ordered by that court to carry it out. Accordingly, the appeal will be dismissed as moot. The opinion of the court filed herein on June 23, 1948 will be withdrawn.